Mr. Chief Justice Hand delivered the opinion of the court: This was a partition suit commenced in the circuit court of Fayette county by the appellee, against the appellant, to partition a farm of one hundred and sixty acres, located in said county, of which the appellee and the appellant are joint owners, and for the assignment of the homestead and dower of Sarah J. Washburn therein. The abstract of the record filed in this court has not been indexed. Rule 14 of this court (204 Ill. 13) provides: “The abstract shall contain a complete index, alphabetically arranged, giving the page where each paper or exhibit may be found, with the names of the witnesses and the pages of the direct, cross and re-direct examination.” In Chadwick v. People, 206 Ill. 122, this court said (p. 123) : “The work of preparing an index to an abstract is slight in'any one case, but such indices, if supplied to all abstracts, materially facilitate the dispatch of business in this court.” It is a useless expenditure of time to require this court to search through the abstract or the record to find the paper, exhibit or evidence referred to by counsel in their briefs, and where the abstract is not indexed a case will not be considered upon its merits. The appeal herein will therefore be dismissed by this court on its own motion for the failure of the appellant to comply with rule 14 of this court. ^ A.. , . , Appeal dismissed.